"The Workmen's Compensation Law is remedial legislation, and is for the benefit of the workmen and the state, and should at all times be broadly and liberally construed so as to effectuate its purpose." McAlester Colliery Co. v. State Industrial Commission, 85 Okla. 66, 204 P. 630.
The above is not an isolated expression *Page 473 
of this court, but numerous similar holdings, varying perhaps in context but not in substance, have been announced prior and subsequent to the above case.
The majority opinion deviates from this traditional liberalism heretofore indulged when construing this social, legislative enactment. To this supplanted strict construction, I dissent.
Section 13349, O. S. 1931, 85 Okla. St. Ann. sec. 32, provides:
"Compensation provided for in this act shall be payable for injuries sustained by employees engaged in the following hazardous employment; * * * and work shops where machinery is used. * * *"
Section 13350, O. S. 1931, 85 Okla. St. Ann. sec. 33, sec. 3, defines "workshop" as follows:
" 'Workshop' means any premises, yard, plant, room, or place wherein power-driven machinery is employed and manual or mechanical labor is exercised by way of trade for gain or otherwise."
In Sunshine Food Stores v. Moorehead, 153 Okla. 301,5 P.2d 1066, paragraph 2 of the syllabus reads:
"Retail meat market, if power-driven meat grinder is used therein, becomes 'workshop' and therefore a hazardous employment within Workmen's Compensation Act."
In the body of the opinion in said case it was said:
"We agree with the petitioner that 'a retail meat market, as such, is not included as one of the hazardous employments' within the provisions of section 7283, C. O. S. 1921, as amended by Laws of 1923, c. 61, section 1; but when power-driven meat grinder is used therein it becomes a workshop as defined by section 7284, C. O. S. 1921, as amended by Laws of 1923, c. 61, section 2, and is within the provisions of the act."
We have held that a workman injured while capping soft drink bottles by means of machinery operated by a foot pedal, where power-driven machine is used, is engaged in a hazardous employment using power-driven machinery. Teague v. State Indus. Comm., 112 Okla. 292, 240 P. 1053. For similar holdings see Lee Way Stage Lines v. Simmons, 166 Okla. 203, 26 P.2d 905; Protho v. Nette, 173 Okla. 114, 46 P.2d 942; Butler v. McKenzie,169 Okla. 30, 35 P.2d 888.
The two projection machines operated by claimant admittedly were power-driven. Operation of such machine is obviously hazardous. The evidence clearly shows the projection booth constituted a workshop wherein power-driven machinery is used. The fact claimant was injured by a fire in the workshop, separate from the power-driven machinery, does not remove him from the act.
In Lee Way Stage Lines v. Simmons, supra, we held that an employee in a workshop where power-driven machinery is used is within the Workmen's Compensation Act though injury does not arise out of the machine.
The award should be affirmed.
OSBORN and HURST, JJ., concur.